Citation Nr: 1609699	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar.

4.  Entitlement to service connection for sciatica of the lower left extremity.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to an increased evaluation for left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar, evaluated as 10 percent disabling from June 9, 2014; 100 percent from August 29, 2014; and 10 percent after that date.

7.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The procedural history of the service-connected left knee disability is complex.  Service connection had initially been granted and a 10 percent rating assigned for left knee strain with patellofemoral syndrome and osteochondritis dessicans with scar, effective from January 1, 2011.  In a September 2014 rating decision, the RO granted service connection and assigned a 10 percent rating for recurrent medial meniscus tear, left knee, effective June 19, 2014.  The RO recharacterized the service-connected left knee disability to reflect that grant, but the 10 percent rating remained the same.  In a January 2015 rating decision, the RO granted a temporary total 100 percent rating, effective from August 29, 2014, under 38 C.F.R. § 4.30 (2015).  Effective December 1, 2014, a 10 percent rating was in effect.  

The RO in Philadelphia has jurisdiction of the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an October 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he currently received VA medical treatment, including individual psychiatric treatment.  He stated that he used to receive VA treatment in San Diego, and currently received it in Pittsburgh.  

The record contains an August 2014 VA operative report, August 2014 discharge instructions and September 2014 surgery notes reflecting left knee surgery at the Heinz VA Health Care System (HCS).  Otherwise, the most recent VA treatment record before the Board is from the San Diego VA Medical Center (VAMC), dated June 11, 2013.    

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In the rating action on appeal, service connection for a hip disability and for sciatica of the left lower extremity were denied because there was no evidence of current disability.  Service connection for a lumbar disability was denied because there was no evidence linking the disability to the Veteran's active duty or a service-connected disability.  The treatment records identified above may include evidence that addresses those missing elements.  

During the hearing, the Veteran also testified that he had stopped working two weeks earlier.  He had been missing work due to his service-connected left knee and psychiatric disabilities.  This testimony suggests that these two disabilities have increased in severity since their most recent VA examinations, conducted in February 2013.  The August and September 2014 VA medical records reflecting surgery for the Veteran's service-connected left knee also suggest an increase in severity of that disability.  

Given the evidence of the worsening of the Veteran's left knee disability and adjustment disorder, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The rating decision on appeal notes that it was based in part on a June 2011 rating decision, and all evidence contained therein.  The June 2011 rating decision in turn stated that it was based on service treatment records dated from July 1997 through July 2001. 

However, the Board's own review of the Veteran's eFolders is negative for the cited service treatment records.  The nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the Veteran's service treatment records).  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Therefore, on remand the AOJ should attempt to obtain the missing service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Using all available sources, obtain and associate with the Veteran's eFolders the service treatment records cited by the June 2011 rating decision. 

Document the efforts made to obtain these records along with any negative responses.

2.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include treatment records dated after June 11, 2013, and treatment records from the Heinz VAHCS.

Document the efforts made to obtain these records along with any negative responses.

3.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 and 2, above.  

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected adjustment disorder with mixed anxiety and depressed mood.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the adjustment disorder with mixed anxiety and depressed mood.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar.  The appropriate DBQ should be filled out for this purpose, if possible.

6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




